Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 24, 2011, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
Defendant waived indictment and was charged by a superior court information with one count of criminal contempt in the first degree alleging that he violated an order of protection. He thereafter pleaded guilty to the charge and was sentenced to a prison term of 1 to 3 years. This appeal followed.
Defendant’s sole contention is that his sentence is harsh and excessive. We do not agree. Defendant’s criminal record demonstrates a pattern of violating orders of protection issued in favor of the victim. Under the circumstances, “we find no *1170abuse of discretion nor any extraordinary circumstances warranting a reduction of the sentence in the interest of justice” (People v Herring, 74 AD3d 1579, 1580 [2010]; see People v Elder, 89 AD3d 1278, 1279 [2011], lv denied 18 NY3d 923 [2012]).
Peters, EJ., Mercure, Rose, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.